            Case 1:21-cr-00278-BAH Document 23 Filed 05/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :       Criminal No. 21-CR-278
                                            :
       v.                                   :
                                            :
ROBERT SCHORNAK,                            :
             Defendant.                     :
                                            :

                                    NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its May 6, 2021 correspondence in response to the

defendant’s request for a Bill of Particulars in this case, which was served as an attachment via

ECF on counsel for the defendant.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793


                                     By:         /s/
                                            Amanda Fretto
                                            Assistant United States Attorney
                                            D.C. Bar No. 1018284
                                            555 Fourth Street, N.W., Room 3126
                                            Washington, DC 20530
                                            Amanda.Fretto@usdoj.gov
                                            (202) 252-7268

                                     CERTIFICATE OF SERVICE

        On this 6th day of May, 2021, a copy of the foregoing was served on counsel of record for
the defendant via the Court’s Electronic Filing System.

                                                 /s/
                                            Amanda Fretto
                                            Assistant United States Attorney
